       Case 2:20-cr-00165-JJT Document 171 Filed 09/02/21 Page 1 of 5



 1                                  NOT FOR PUBLICATION
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                        No. CR-20-00165-PHX-JJT
10                 Plaintiff,                         ORDER
11   v.
12   John Michael Caruso, et al.,
13                 Defendants.
14
15         At issue is Defendant’s Ex Parte Motion to Compel CADC1 to Grant Access to
16   Appropriate Prescription Medical Device—Contact Lenses (Doc. 150, Mot.), to which the
17   government had filed a Response (Doc. 155, Resp.) and Defendant has filed a Reply (Doc.
18   166) and an Amended Reply (Doc. 168, Reply) per the Court’s Order (Doc. 167). The
19   Court also has considered all sealed medical records submitted by the parties.
20         Defendant asserts that he requires contact lenses because glasses “do not correct his
21   vision in the way that his prescription contact lenses do” and they “subject [him] to
22   excruciating migraine headaches, for which he regularly complains to CADC medical.”
23   (Mot. at 2.) He states his issues “are well-documented by [his] treating ophthalmologist,
24   who does not dispute the claim that [he] is ‘completely incapacitated and hindered’ with
25   his current glasses.” (Mot at 2.) Asserting there is “no contrary medical opinion or any
26   other legitimate reason” that would support CADC’s denial of contact lenses, Defendant
27
           1
               Where not quoting Defendant’s moving papers, the Court will refer to the entity
28   against which Defendant seeks the Order as CAFCC—the acronym for the CoreCivic
     facility at issue, Central Arizona Florence Correctional Complex.
       Case 2:20-cr-00165-JJT Document 171 Filed 09/02/21 Page 2 of 5



 1   urges the Court should order CAFCC to provide him the contact lenses to assist in his
 2   review of the over 5,000 pages of discovery in preparation of his defense the instant white
 3   collar case. (Mot. at 2.)
 4          The government responds that “contact lenses pose a safety and security issue in
 5   CAFCC and are therefore prohibited unless medically necessary.” (Resp. at 1.) In his
 6   attached Declaration CAFCC Assistant Warden McTighe states that: 1) the hard plastic
 7   lens case and the unverifiable solution therein present security risks to the facility; 2) their
 8   general unavailability to general population makes the supplies subject to black market
 9   activity, strongarm behavior and the potential for other related violence: and perhaps most
10   significantly, 3) the OC/pepper spray deployed at times by corrections officers in CAFCC
11   “to diffuse situations and gain detainee compliance” in confrontational situations can, upon
12   reaching the eyes, fuse the contact lenses to a detainee’s eyeballs. (Doc. 155-1, McTighe
13   Decl., at 3-5.) As a result, while contact lenses are not blanket-barred, they are only
14   permitted for a “very few detainees who are prescribed contacts as a matter of medical
15   necessity,” because they are not manageable on a broader scale. (McTighe Decl. at 5.) And
16   contrary to Defendant’s assertion in his Motion, CAFCC does provide a contrary medical
17   opinion concluding that contact lenses are not medically necessary for Defendant.
18          The Declaration of CAFCC Health Services Administrator Jaramillo, filed under
19   seal, indicates that CAFCC contracts with an optometrist, Dr. Bray, who “provides
20   comprehensive eye examinations and vision screenings on-site, and examines, diagnoses,
21   treats and manages diseases and disorders of the eye” and is tasked with determining
22   medical necessity respecting a detainee’s request for contact lenses. (Doc. 159 (sealed),
23   Jaramillo Decl. at 2.) On March 25, 2021, Dr. Bray examined Defendant, at which time
24   Defendant had complained of blurriness and pain. (Jaramillo Decl. at 5.) Dr. Bray found
25   Defendant did not suffer from any underlying pathologic condition that would make
26   contact lenses medically necessary, and recommended prescription eyeglasses, which
27   Defendant received and signed for on April 8, 2021. (Jaramillo Decl. at 5.)
28          The Court first finds CAFCC has a reasoned basis for its general policy prohibiting


                                                  -2-
       Case 2:20-cr-00165-JJT Document 171 Filed 09/02/21 Page 3 of 5



 1   contact lenses with limited exceptions, as set forth above. CAFCC ‘s limitation of contact
 2   lenses among the detainee population is based upon facility security and detainee safety
 3   issues which this Court finds legitimate in the circumstances. And while a blanket policy
 4   with no exceptions might well be problematic, this policy has exceptions for situations
 5   where contact lenses are determined to be medically necessary by CAFCC’s own
 6   competent contracted medical staff. Dr. Bray spoke to and examined Defendant and
 7   concluded the lenses were not medically necessary for him. The Court will not interfere
 8   with this reasoned approach containing appropriate exceptions after contemporaneous
 9   examination. The Court finds Dr. Bray’s determination of no medical necessity
10   considerably more reliable than the opinion offered in this circumstance by Defendant’s
11   ophthalmologist, Dr. Black. Whereas Dr. Bray actually examined Defendant and based his
12   finding on that examination, Br. Black’s recommendations in his April 6, 2021 and May
13   17, 2021 letters are based solely on conversations he had with Defendant and his mother.
14   Dr. Black, through no fault of his own, could conduct no contemporaneous examination.
15   He has not seen Defendant for an appointment since November 8, 2019. Thus, his statement
16   that Defendant is “completely incapacitated and hindered with his current glasses” is based
17   simply on what Defendant and Defendant’s mother told him2, and is not as reliable as Dr.
18   Bray’s conclusions after a contemporaneous examination.
19          In his Reply, Defendant argues his due process rights are violated by CAFCC’s
20   refusal to provide him the contact lenses because, among other things, Dr. Bray’s
21   conclusions are based on inaccurate information. Defendant points to a statement in HCA
22   Jaramillo’s Declaration that “at no time during [Defendant’s] appointment [with Dr. Bray]
23   was it noted that [he] complained of headaches or migraine headaches.” (Jaramillo Decl at
24   5.) Defendant provides a copy of Dr. Bray’s March 25, 2021 CAFCC Optometry
25   Assessment of Defendant, which form asks the question, “Do you get headaches, eyes
26
27          2
             The complete sentence in Dr. Black’s May 17, 2021 letter reads as follows: “Per
     discussion with Mr. John Caruso and his motion, John is completely incapacitated and
28   hindered with his current glasses. He is experiencing severe headaches and inability ot
     function on a day-to-day basis.” (Doc. 152 at 4.)

                                                -3-
       Case 2:20-cr-00165-JJT Document 171 Filed 09/02/21 Page 4 of 5



 1   water or blur?” Ostensibly, Dr. Bray asked Defendant this question during the examination
 2   and Defendant answered in the affirmative because Dr. Bray checked the box for “Yes” to
 3   that question. (Doc. 169 at 4 (sealed).) Based on this answer, Defendant argues HCA
 4   Jaramillo’s statement above was untrue, and by extension, Dr. Bray’s conclusions were
 5   based on incorrect information. But that is not an accurate overall picture of what the form
 6   shows transpired.
 7          First of all, in the box marked “Reason for visit,” Dr Bray wrote “OS blurry and
 8   painful,” which is consistent with HCA Jaramillo’s statement that at the appointment,
 9   Defendant “complained of blurriness and pain.” (Doc. 169 at 4; Jaramillo Decl. at 5.) Thus
10   Dr. Bray was aware of Defendant’s complaint of blurriness and pain. Second, where Dr.
11   Bray checked the box for “Yes” to the question, “Do you get headaches, eyes water or
12   blur?”, Defendant would urge that must mean Defendant told Dr. Bray he was experiencing
13   headaches. The Court cannot so definitively conclude. An affirmative answer to this
14   compound question could mean Defendant had blurry vision—the most likely conclusion
15   in light of Defendant’s answer to the “reason for visit” question—or it could mean
16   Defendant was experiencing watery eyes, or it could mean he was experiencing headaches,
17   or it could be some combination of the three conditions. The Court cannot know, and
18   neither can counsel. It is thus unpersuasive for counsel to argue, based on the answer on
19   the form, that HCA Jaramillo’s statement that Defendant “not once complained of a
20   headache or a migraine headache during any of the numerous interactions he has had with
21   medical personnel at CAFCC, including Dr. Bray” was “not an accurate representation.”
22   (Reply at 2.) The answer as marked is ambiguous at best as to complaint of a headache,
23   and no information substantiates the mention of migraines. The form might reflect a
24   complaint of a headache or it might not. There is no cause to conclude that any declarant
25   was dishonest or inaccurate about relating the contents of the form to the Court, or to call
26   into question the soundness of Dr. Bray’s assessment. In any case, he was aware Defendant
27   complained of “pain” along with his blurriness of vision, and made his assessment with
28   the benefit of that information.


                                                -4-
       Case 2:20-cr-00165-JJT Document 171 Filed 09/02/21 Page 5 of 5



 1          The Court understands Defendant’s preference for contact lenses. In a non-custodial
 2   or less secure setting, the accommodation would be straightforward. But the Court finds
 3   the safety and security concerns motivating CAFCC’s contact lens limitation policy in the
 4   present circumstances are reasonably grounded, and as set forth above, that its
 5   determination that contact lenses are not medically necessary for Defendant is sound and
 6   will not be disturbed.
 7          IT IS ORDERED denying Defendant’s Ex Parte Motion to Compel CADC to
 8   Grant Access to Appropriate Prescription Medical Device—Contact Lenses (Doc. 150).
 9          Dated this 2nd day of September, 2021.
10
11
                                         Honorable John J. Tuchi
12                                       United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -5-
